UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material under §240.14a-12 HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Shareholder Services EXTREMELY IMPORTANT Re: Hatteras Managed Futures Strategies Fund Dear Shareholder: On October 1, 2013, we announced that RCS Capital Corporation (NYSE: RCAP) entered into an agreement to acquire the Hatteras Funds Group, a group of affiliated companies that manage and distribute the Hatteras Funds family. The acquisition is subject to multiple approvals, including shareholder approval. In an attempt to communicate the acquisition with you and obtain your vote of approval we have contacted you several times over the past few weeks. We would very much like to speak to you regarding theHatteras Funds' acquisition and your investment in Hatteras Managed Futures Strategies Fund. We appreciate your time and assure that thecall will only take a few moments. We will not request any confidential or personal information during the call. Please contact us toll-free at 1-800-591-8238 ext. 8535 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the number listed below. Thank you. Sincerely, David B. Perkins CEO Hatteras Funds Shareholder Services EXTREMELY IMPORTANT Re: Hatteras Managed Futures Strategies Fund Dear Shareholder: On October 1, 2013, we announced that RCS Capital Corporation (NYSE: RCAP) entered into an agreement to acquire the Hatteras Funds Group, a group of affiliated companies that manage and distribute the Hatteras Funds family. The acquisition is subject to multiple approvals, including shareholder approval. In an attempt to communicate the acquisition with you and obtain your vote of approval we have contacted you several times over the past few weeks. We would very much like to speak to you regarding theHatteras Funds' acquisition and your investment in Hatteras Managed Futures Strategies Fund. We appreciate your time and assure that thecall will only take a few moments. We will not request any confidential or personal information during the call. Please contact us toll-free at 1-800-591-8238 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the number listed below. Thank you. Sincerely, David B. Perkins CEO Hatteras Funds Shareholder Services EXTREMELY IMPORTANT Re: Hatteras Hedged Strategies Fund Dear Shareholder: On October 1, 2013, we announced that RCS Capital Corporation (NYSE: RCAP) entered into an agreement to acquire the Hatteras Funds Group, a group of affiliated companies that manage and distribute the Hatteras Funds family. The acquisition is subject to multiple approvals, including shareholder approval. In an attempt to communicate the acquisition with you and obtain your vote of approval we have contacted you several times over the past few weeks. We would very much like to speak to you regarding theHatteras Funds' acquisition and your investment in Hatteras Hedged Strategies Fund. We appreciate your time and assure that thecall will only take a few moments. We will not request any confidential or personal information during the call. Please contact us toll-free at 1-800-591-8238 Ext. 8535 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the number listed below. Thank you. Sincerely, David B. Perkins CEO Hatteras Funds Shareholder Services EXTREMELY IMPORTANT Re: Hatteras Hedged Strategies Fund Dear Shareholder: On October 1, 2013, we announced that RCS Capital Corporation (NYSE: RCAP) entered into an agreement to acquire the Hatteras Funds Group, a group of affiliated companies that manage and distribute the Hatteras Funds family. The acquisition is subject to multiple approvals, including shareholder approval. In an attempt to communicate the acquisition with you and obtain your vote of approval we have contacted you several times over the past few weeks. We would very much like to speak to you regarding theHatteras Funds' acquisition and your investment in Hatteras Hedged Strategies Fund. We appreciate your time and assure that thecall will only take a few moments. We will not request any confidential or personal information during the call. Please contact us toll-free at 1-800-591-8238 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the number listed below. Thank you. Sincerely, David B. Perkins CEO Hatteras Funds
